DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 02/09/2022. Claims 1 and 17-19 are currently pending in the application. An action follows below:
Response to Arguments
The rejections of claims 5-6 under 35 U.S.C. 112(b) in the previous Office action dated 11/09/2021 have been withdrawn in light of the cancellation of these claims.
In response to the rejections of claims 1-19 and 22 under 35 U.S.C. 112(a), Applicant amends claims 1 and 17-19 and requests to withdrawn these rejections. See the new ground(s) of rejections of the amended claims made below.
The rejections under 35 U.S.C. 103 in the previous Office action have been withdrawn in light of the amendment to at least claim 1 and the cancellation of claims 2-16 and 22.
Claim Objections
Claim 1 is objected to because of the following informalities:
“at least one of case (i) or (ii),” in line 10 should be changed to -- case (i) or case (ii), -- in order to clarify the claimed feature;
“wherein case (i)” in line 11 should be changed to -- wherein the case (i) -- in order to render antecedent basis for this limitation in line 10 of this claim; 
“case (ii)” in line 15 should be changed to -- the case (ii) -- in order to render antecedent basis for this limitation in line 10 of this claim; and 
“a drive circuit” in line 20 should be changed to -- the drive circuit -- if it is same as “a drive circuit” in line 19 or -- another drive circuit -- if it is different from “a drive circuit” in line 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites limitations, “wherein case (i) is that a first lead wiring line being electrically coupled to one of the plurality of data signal lines, and a second lead wiring line being electrically coupled to a data signal line adjacent to the one of the plurality of data signal lines” in lines 11-14, “wherein the frame region includes a third lead wiring line and a fourth lead wiring line that are electrically coupled to two adjacent control lines” in lines 26-27, “overlapping area of the third lead wiring line and the fourth lead wiring line is smaller than overlapping area of the first lead wiring line and the second lead wiring line” in lines 30-31 and “a control line being electrically coupled to the third lead wiring line is coupled to more subpixel circuits than a control line being electrically coupled to the first lead wiring line” in last two lines. 
These limitations contain features, “overlapping area of the third lead wiring line and the fourth lead wiring line, that are electrically coupled to two adjacent control lines, is smaller than overlapping area of the first lead wiring line being electrically coupled to one of the plurality of data signal lines and the second lead wiring line being electrically coupled to a data signal line adjacent to the one of the plurality of data signal lines” and “a control line being electrically coupled to the third lead wiring line being is coupled to more subpixel circuits than a control line being electrically coupled to the first lead wiring line”, which were not described in the original disclosure.
The original disclosure, specifically Fig. 5 and the corresponding specification, explicitly discloses “overlapping area of the third lead wiring line [w3] and the fourth lead wiring line [w4], that are electrically coupled to two adjacent control lines [Gc, Gd], is smaller than the first lead wiring line [w1] being electrically coupled to one [Ga] of the plurality of control lines and the second lead wiring line [w2] being electrically coupled to a control line [Gb] adjacent to the one [Ga] of the plurality of control lines” and “a control line [Gc] being electrically coupled to the third lead wiring line [w3] is coupled to more subpixel circuits than a control line Ga being electrically coupled to the first lead wiring line”. However, the original disclosure does not explicitly disclose “the first lead wiring line electrically coupled to BOTH a control line and a data signal line” and a relationship between an overlapping area of two [[third and fourth]] lead wiring lines associated with two adjacent control lines and an overlapping area of two [[first and second]] lead wiring lines associated with two data signal lines, specifically “overlapping area of the third lead wiring line and the fourth lead wiring line, that are electrically coupled to two adjacent control lines, is smaller than overlapping area of the first lead wiring line being electrically coupled to one of the plurality of data signal lines and the second lead wiring line being electrically coupled to a data signal line adjacent to the one of the plurality of data signal lines” of the above features.

In addition, this claim recites limitations, “case (ii) is that a first lead wiring line being electrically coupled to one of the plurality of control lines, and a second lead wiring line being electrically coupled to a control line adjacent to the one of the plurality of control” in lines 11-14, “wherein the frame region includes a third lead wiring line and a fourth lead wiring line that are electrically coupled to two adjacent data signal lines” in lines 26-27, “overlapping area of the third lead wiring line and the fourth lead wiring line is smaller than overlapping area of the first lead wiring line and the second lead wiring line” in lines 30-31 and “a control line being electrically coupled to the third lead wiring line is coupled to more subpixel circuits than a control line being electrically coupled to the first lead wiring line” in last two lines. 
These limitations contain features, “overlapping area of the third lead wiring line and the fourth lead wiring line, that are electrically coupled to two adjacent data signal lines, is smaller than overlapping area of the first lead wiring line being electrically coupled to one of the plurality of control lines and the second lead wiring line being electrically coupled to a control line adjacent to the one of the plurality of control lines” and “a control line being electrically coupled to the third lead wiring line being is coupled to more subpixel circuits than a control line being electrically coupled to the first lead wiring line”, which were not described in the the third lead wiring line electrically coupled to BOTH a data signal line and a control line and” and a relationship between an overlapping area of two [[third and fourth]] lead wiring lines associated with two adjacent data signal lines and an overlapping area of two [[first and second]] lead wiring lines associated with two adjacent control lines, specifically “overlapping area of the third lead wiring line and the fourth lead wiring line, that are electrically coupled to two adjacent data signal lines, is smaller than overlapping area of the first lead wiring line being electrically coupled to one of the plurality of control lines and the second lead wiring line being electrically coupled to a control line adjacent to the one of the plurality of control lines” of the above features.

As per claims 17-19, these claims are therefore rejected for at least the reason set forth in independent claim 1.

In addition to claim 17, this claim additionally recites a limitation, “wherein an overlapping width of the third lead wiring line and the fourth lead wiring line is smaller than an overlapping width of the first lead wiring line and the second lead wiring line”. 
First, as discussed in the rejection of claim 1 above, since the original disclosure does not explicitly disclose a relationship between an overlapping area of two [[third and fourth]] lead wiring lines associated with two adjacent control lines and an overlapping area of two [[first and second]] lead wiring lines associated with two data signal lines, specifically “overlapping area of the third lead wiring line and the fourth lead wiring line, that are electrically coupled to two adjacent control lines, is smaller than overlapping area of the first lead wiring line being electrically coupled to one of the plurality of data signal lines and the second lead wiring line being electrically coupled to a data signal line adjacent to the one of the plurality of data signal lines” of independent claim 1, the original disclosure does not explicitly disclose “wherein an overlapping width of the third lead wiring line and the fourth lead wiring line associated with two adjacent control lines is smaller than an overlapping width of the first lead wiring line and the second lead wiring line associated with two data signal lines” of claim 17 when read together with independent claim 1.
overlapping area of the third lead wiring line and the fourth lead wiring line, that are electrically coupled to two adjacent data signal lines, is smaller than overlapping area of the first lead wiring line being electrically coupled to one of the plurality of control lines and the second lead wiring line being electrically coupled to a control line adjacent to the one of the plurality of control lines” of independent claim 1, the original disclosure does not explicitly disclose “wherein an overlapping width of the third lead wiring line and the fourth lead wiring line associated with two adjacent data signal lines is smaller than an overlapping width of the first lead wiring line and the second lead wiring line associated with two control lines” of claim 17 when read together with independent claim 1.

In addition to claim 18, this claim additionally recites a limitation, “wherein an overlapping length of the third lead wiring line and the fourth lead wiring line is smaller than an overlapping length of the first lead wiring line and the second lead wiring line”. 
First, as discussed in the rejection of claim 1 above, since the original disclosure does not explicitly disclose a relationship between an overlapping area of two [[third and fourth]] lead wiring lines associated with two adjacent control lines and an overlapping area of two [[first and second]] lead wiring lines associated with two data signal lines, specifically “overlapping area of the third lead wiring line and the fourth lead wiring line, that are electrically coupled to two adjacent control lines, is smaller than overlapping area of the first lead wiring line being electrically coupled to one of the plurality of data signal lines and the second lead wiring line being electrically coupled to a data signal line adjacent to the one of the plurality of data signal lines” of independent claim 1, the original disclosure does not explicitly disclose “wherein an overlapping length of the third lead wiring line and the fourth lead wiring line associated with two adjacent control lines is smaller than an overlapping length of the first lead wiring line and the second lead wiring line associated with two data signal lines” of claim 18 when read together with independent claim 1.
overlapping area of the third lead wiring line and the fourth lead wiring line, that are electrically coupled to two adjacent data signal lines, is smaller than overlapping area of the first lead wiring line being electrically coupled to one of the plurality of control lines and the second lead wiring line being electrically coupled to a control line adjacent to the one of the plurality of control lines” of independent claim 1, the original disclosure does not explicitly disclose “wherein an overlapping width of the third lead wiring line and the fourth lead wiring line associated with two adjacent data signal lines is smaller than an overlapping width of the first lead wiring line and the second lead wiring line associated with two control lines” of claim 17 when read together with independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626